Citation Nr: 1732736	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  11-11 743A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals of smoke inhalation.

2.  Entitlement to increased initial ratings for a mood disorder not otherwise specified and posttraumatic stress disorder (PTSD), rated as 50 percent disabling effective November 20, 2006; rated as 100 percent disabling effective April 9, 2007; rated as 50 percent disabling effective June 1, 2007; rated as 100 percent disabling effective April 20, 2008; rated as 50 percent disabling effective June 1, 2008; rated as 70 percent disabling effective May 5, 2012; and rated as 100 percent disabling effective May 25, 2012.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney

ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to February 1971 and from April 1974 to November 1974.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from October 2008 and April 2011 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The October 2008 rating decision, in part, denied the Veteran's claim of entitlement to service connection for residuals of smoke inhalation.  In May 2014, the Board denied the Veteran's claim of entitlement to service connection for residuals of smoke inhalation.  The Veteran timely appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2015, pursuant to a Memorandum Decision, the Court vacated the Board's May 2014 denial and remanded the issue to the Board for additional consideration.
 
The April 2011 rating decision granted service connection for a psychiatric disability and assigned an initial 30 percent rating.  Rating decisions dated August 2012 and July 2016 increased and staged the rating of this disability, which the Veteran now appeals.

Both of these claims were remanded by the Board in March 2016 for further development.  The Board also remanded the issue of entitlement to service connection for headaches.  The RO issued a July 2016 rating decision in which it granted service connection for headaches.  This constitutes a complete grant of the service connection claim, and the issue is no longer before the Board.

However, in July 2017, the Veteran filed a timely notice of disagreement with regards to the rating assigned for the Veteran's headaches.  In December 2016, the Veteran also filed a timely notice of disagreement in response to a November 2016 rating decision that denied special monthly compensation based on aid and attendance/housebound.  From a review of the electronic record, the RO has acknowledged the notice of disagreements and it appears they are in the process of responding with a statement of the case.  Under these circumstances, the Board declines to take jurisdiction of these issues pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

The Veteran also disagreed with an August 2012 rating decision that granted service connection for degenerative disc disease of the thoracolumbar spine, a separate rating for right lower extremity radiculopathy, and Dependents' Educational Assistance.  The Veteran sought higher ratings and earlier effective dates.  The RO issued a statement of the case in December 2015.  The Veteran failed to file a timely substantive appeal.  Consequently, the issues are not before the Board.  

Finally, in July 2017, the Veteran stated that he could not work due to his service-connected disabilities, including those disabilities on appeal.  The Court of Appeals for Veterans Claims held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  Id.  As such, the Board has jurisdiction over the issue of entitlement to a TDIU rating.

The issues of entitlement to service connection for residuals of smoke inhalation, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to May 5, 2012, the Veteran's mood disorder not otherwise specified and PTSD was manifested occupational and social impairment with reduced reliability and productivity, with symptoms such as disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.   

2.  Effective May 5, 2012, the Veteran's mood disorder not otherwise specified and PTSD is manifested by total occupational and social impairment, due to symptoms such as being hospitalized for suicidal ideation.


CONCLUSIONS OF LAW

1.  Prior to May 5, 2012, the criteria for entitlement to a disability evaluation in excess of 50 percent for the Veteran's service-connected mood disorder not otherwise specified and PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including § 4.7 and Code 9411 (2016).

2.  Effective May 5, 2012, the criteria for entitlement to a disability evaluation of 100 percent, for the Veteran's service-connected mood disorder not otherwise specified and PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including § 4.7 and Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

In March 2007 and March 2008 letters, the RO issued notification letters to the Veteran regarding the service connection issue.  With regard to the increase rating for service-connected psychiatric disorder, the Board notes that the appeal stems from the initial grant of service connection via the April 2011 rating decision.  When a claim has been granted and there is disagreement as to "downstream" questions, such as effective dates, the claim has been substantiated and there is no need to provide additional notice and the Court will not presume that a notice error is prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007).  The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That burden has not been met in this case.

Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given a VA examination in September 2010.  

As such, the Board will proceed to the merits.

Increased Ratings

The Veteran's service-connected mood disorder not otherwise specified and PTSD have been rated by the RO under the provisions of Diagnostic Code 9411.  Under this regulatory provision, in pertinent part:

A 50 percent is warranted if the Veteran experiences occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent is warranted when the Veteran experiences occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.   

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126(a).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment. 38 C.F.R. § 4.126(b).

An October 2006 psychological evaluation consult reflects a Global Assessment of Functioning (GAF) score of 60 (VBMS, 6/25/09, pgs. 25-29).

A GAF of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social occupational or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well with some meaningful interpersonal relationships.  A GAF of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 31-40 indicates some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  A GAF of 21-30 indicates behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g. sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g. stays in bed all day; no job, home, or friends.) American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) (Fourth Edition); see 38 C.F.R. § 4.130 (2016).  The Board notes that the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM)-5 no longer utilizes GAF scores.  

Evaluation under § 4.130 is symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  In Vazquez-Claudio, the United States Court of Appeals for the Federal Circuit explained that the frequency, severity and duration of the symptoms also play an important role in determining the rating.  Id. at 117.  Significantly, however, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  See 38 C.F.R. § 4.21; Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms listed in the rating criteria or symptoms of similar severity, frequency, and duration, that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Id. at 443; see also Vazquez-Claudio, 713 F.3d at 117.

A December 2006 treatment report reflects that the Veteran was oriented to person, place, time, and situation.  He was appropriately dressed and groomed.  He denied any homicidal or suicidal ideation.  It was noted that the Veteran had numerous medical problems (hearing loss in both ears, gastroesophageal reflux disease, low back pain, arthritis, hernia).  The Veteran denied any current psychiatric treatment.  He was homeless and residing with a friend.  He was unemployed.  He was assessed a GAF score of 40 (VBMS, 6/25/07, p. 74).  

A March 2007 treatment report reflects that the Veteran reported recurring nightmares and depression as big problems.  He also stated that he has contemplated hurting himself.  He reported that "on a daily basis he has thought about ways of hurting himself, jumping off buildings, stepping. in front of vehicles, shooting self."  (VBMS, 3/8/07, p. 12).  

The Veteran underwent a psychiatric assessment coving the period of May 2006 to May 2007 (VBMS, 6/25/07, 21-38).  The examiner found that the Veteran was either "not significantly limited" or "moderately" limited in terms of understanding and memory; sustained concentration and persistence; social interaction; and adaptation.  The examiner found that the Veteran retained "the ability to learn, remember, and perform moderately detailed instructions involving work that is routine, does not require a consistently high level of concentration or pace, involves no more than customary work related stress, and requires a minimal amount of interaction with others."  The examiner stated that the Veteran could accept supervision and maintain reliable attendance under these conditions, but is best suited for work in an environment that does not require high standards of conventional social behavior (VBMS, 6/25/07, 35-37). 

An April 2007 treatment report reflects that the Veteran was fully oriented, alert, and coherent.  He was cooperative and friendly.  He began speaking in a rapid manner; but then slowed down and became more reflective.  Insight and judgment appeared adequate.  There were no problems with suicidal/homicidal ideation, psychosis, mood/affect, psychomotor activity, or motor tics.  His estimated GAF was 65 (VBMS, 6/25/07, p. 16).

However, the Veteran's symptoms became more severe and he was admitted to the hospital in April 2007.  He has been rated at 100 percent disabled from April 2007 through May 2007 and the Board will not address this period as he is at the maximum schedular rating.  

A June 2007 treatment report reflects that the Veteran was fully oriented, alert, and coherent.  He was cooperative and friendly.  He continued to talk fast and go on tangents at times; but was easier redirected than during previous sessions.  Insight and judgment appeared adequate.  Thoughts focused on his past experiences and future plans.  He denied any problems with suicidal/homicidal ideation, psychosis, psychomotor activity, and gait.  The examiner noted improved mood and adequate adjustment.  The Veteran was assigned a GAF score of 75 (VBMS, 4/20/11, p. 16). 

Similar symptoms were noted in outpatient treatment reports dated June 2007 through March 2008.  He was assigned GAF scores ranging from 60-75 on those occasions (VBMS, 10/16/08 and 4/20/11).  

The Veteran was hospitalized for approximately five weeks from April 2008 to 
May 2008.  The Veteran has already been rated 100 percent disabled over this time period.  As above, the Board will not address this period because he is at the maximum schedular rating.  A May 2008 discharge summary reflects problems related to the social environment; diminished leisure activities; isolation; unemployment; and a GAF score of 45 (VBMS, 7/15/08).  Upon discharge, the Veteran was dressed appropriately and displayed good eye contact.  His affect was generally broad. Speech was fluid and logical.  Thought processes were clear.  He was oriented in all spheres.  His Axis V (GAF) was 45.  He had no suicidal/homicidal ideation.  

A June 2008 treatment report reflects that the Veteran had just returned from a six week PTSD program in North Little Rock.  He thought that the program was helpful.  He felt as though his medications were working well for him.  He reported sleeping okay and not having night sweats.  He denied suicidal or homicidal ideations.  The examiner noted that the depression was "minimized" and that the Veteran felt good about himself.  The Veteran continued to have weekly contact with brother and daughter.  He was cooperative, coherent, and euthymic.  He had no violent ideas; he was not psychotic; he had a clear sensorium.  He was assigned a GAF score of 70 (VBMS, 10/16/08, p. 46).  

In September 2008, the Veteran reported that he was "doing great."  He stated that his book had been published.  He reported that he was going to school and working.  He felt that his medications were helping him.  He was cooperative, coherent, euthymic, not psychotic, and had a clear sensorium.  He was assigned a GAF score of 70 (VBMS, 10/16/08, p. 33).

An April 2009 treatment report reflects that the Veteran was employed but was starting to feel stressed with the job (VBMS, 4/23/09).

The Veteran underwent a VA examination in September 2010.  The examiner reviewed the claims file in conjunction with the examination.  Upon examination, the Veteran was casually dressed.  His psychomotor activity was unremarkable.  
His speech was unremarkable, clear, and coherent.  He was cooperative and attentive.  His affect was constricted and his mood was depressed.  His attention was intact.  He was oriented to person, place, and time.  His thought process and content were unremarkable.  He did not suffer from delusions.  He understood the outcome of his behavior.  He denied hallucinations.  There was no inappropriate behavior, obsessive/ritualistic behavior, panic attacks, or suicidal/homicidal thoughts.  He was able to maintain minimum personal hygiene.  His remote and immediate memory were normal; and his recent memory was mildly impaired.  He was deemed to be capable of managing financial affairs.  

The examiner noted that the Veteran worked 32 hours/week as a CNA for a home health care company.  He has been in that job for 1-2 years.  Problems related to occupational functioning included decreased concentration, difficulty following instructions, increased absenteeism, increased tardiness, and poor social interaction.  He was assigned a GAF score of 60.  The examiner stated that that mental disorder signs and symptoms did not result in deficiencies in judgment, thinking, family relations, work, mood, or school.  

However, the examiner noted that the Veteran has reportedly quit a number of jobs due to irritability and anger; and that he has had difficulties in school.  He has attempted to take classes over the past few years, but has not been very successful.  He enrolled in classes in substance abuse counseling in 2008, at the University of LA-Lafayette, but became overwhelmed with stressors.  He also enrolled full-time the spring semester of 2009, but had to drop all his classes due to difficulties concentrating, impaired sleep, and impaired motivation.  He stated that he isolates himself from most people.  He reportedly has little social support or friends.  He reported that he does stay in contact with his daughter every 3-4 months.  He had contact with his sister and brother in 2007.  He stopped attending church over a year ago.  He had not attended 12-Step program meetings, including Alcoholics Anonymous and Gamblers Anonymous, in eight months.

The RO obtained a March 2016 opinion.  The examiner reviewed the claims file in conjunction with the rendering of the opinion.  He noted that the Veteran was hospitalized from April 2007 to May 2007.  He had a good clinical response to treatment and remained psychologically stable through April 2008.  He stated that "In DBQ Mental Disorder terms, [the Veteran's] occupational and social functioning from May 7, 2007, through April, 2008, is described by the statement, 'Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation [sic].'"

The examiner noted that between June 2008 and May 2012, the Veteran was functioning well after being discharged from the RRTP in Little Rock in May, 2008.  His mental status deteriorated steadily over the period with some brief periods of remission until he was admitted to the inpatient psychiatric unit at the Shreveport facility on 5/5/2012.  He stated that "In DBQ Mental Disorder terms, his occupational and social functioning between June, 2008, and May 2012, declined steadily from 'Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medications
[sic]' to 'Occupational and social impairment with deficiencies in most
areas, such as work, school, family relations, judgment, thinking and/or mood
[sic].'"


Analysis

November 20, 2006 through May 4, 2012

From November 20, 2006 through May 4, 2012, the Veteran's psychiatric disability has been rated as 50 percent disabling (with the exception of when the Veteran was rated at 100 percent for hospitalization).  

As noted above, in order to warrant an increased rating, the Veteran's disability would have to have been manifested by occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.   

The Veteran underwent a psychiatric assessment coving the period of May 2006 to May 2007 (the period of time prior to the Veteran's April 2007 hospitalization).  The examiner found that the Veteran was either "not significantly limited" or "moderately" limited in terms of understanding and memory; sustained concentration and persistence; social interaction; and adaptation.  Regarding occupational functionality, the examiner stated that the Veteran could accept supervision and maintain reliable attendance under these conditions, but is best suited for work in an environment that does not require high standards of conventional social behavior.  Moreover, an April 2007 treatment report reflects that prior to his April 2007 hospitalization, his GAF score was 65 (indicating mild symptoms).  The Board finds that the above evidence weighs against a finding of deficiencies in areas such as work, to include the psychiatric assessment spanning a year.  

Following the Veteran's May 2007 discharge from the hospital, he was reexamined and a June 2007 treatment report reflects that he was fully oriented, alert, and coherent.  He was cooperative and friendly.  Insight and judgment appeared adequate.  Thoughts focused on his past experiences and future plans.  He denied any problems with suicidal/homicidal ideation, psychosis, psychomotor activity and gait.  The examiner noted improved mood and adequate adjustment.  He was assigned a GAF score of 75.  Indeed, the Board finds the June 2007 treatment report weighs against deficiencies in judgment and thinking.  Moreover, from June 2007 through March 2008, the Veteran was regularly followed on an outpatient basis, and his GAF scores ranged from 60-75 (indicating mild to moderate symptoms).  Although records indicate that the Veteran was unemployed, they fail to reflect that he was unemployed as a result of psychiatric symptoms.  To the contrary, the aforementioned examiner rendered an opinion regarding functionality and concluded that he could indeed work, accept supervision and maintain reliable attendance.

After the Veteran's April 2008 - May 2008 hospitalization, he completed a six week PTSD program.  He reported that the program was helpful and that his medications were working well for him.  The examiner noted that the depression was "minimized" and that the Veteran felt good about himself.  He continued to have weekly contact with brother and daughter.  He was assigned a GAF score of 70.  Moreover, by September 2008, the Veteran reported that he was "doing great."  The Board finds that this evidence shows that the Veteran was able to function in work and school setting, but he was not deficient in such area.  Indeed, as noted previously, he stated that his book had been published and reported that he was going to school and working.  The Board also notes that he was assigned a GAF score of 70 (VBMS, 10/16/08, p. 33) reflect mild symptomatology.

Finally, the Board finds the competent lay and medical evidence gather at the September 2010 VA examination weight against a higher rating.  In this report, it was noted that the Veteran was working 32 hours per week.  He was deemed to be capable of managing financial affairs.  He was assigned a GAF score of 60; and the examiner specifically stated that the Veteran's disability did not result in deficiencies in judgment, thinking, family relations, work, mood, or school.  

Additionally, the Board finds that there is little to no evidence of suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.   

The Board acknowledges two pieces of evidence that appear to weigh in the Veteran's favor.  The first is the December 2006 treatment report in which the Veteran was assessed with a GAF score of 45.  The Board notes that the basis for this GAF score is not clear.  The Veteran was not receiving any psychiatric treatment at the time.  Upon examination, he was oriented to person, place, time, and situation.  He was appropriately dressed and groomed.  He denied any homicidal or suicidal ideation.  The treatment report contains no psychiatric findings that would warrant a GAF score of 45.  The examiner noted that the Veteran had numerous medical problems (hearing loss in both ears, gastroesophageal reflux disease, low back pain, arthritis, hernia).  Consequently, it is likely that the Veteran's limited functionality was due to non-psychiatric symptoms.  Even if the Board assumes all impairment was due to psychiatric symptoms, the Board finds the evidence to be of little probative value as it lacked a description of psychiatric findings at that time to support the GAF score of 45.  

The other piece of evidence is a March 2007 treatment report that reflects that the Veteran reported recurring nightmares.  He reported that "on a daily basis he has thought about ways of hurting himself, jumping off buildings, stepping in front of vehicles, shooting self."  No psychiatric examination was conducted at the time.  Consequently, there are no objective findings as recorded by a competent medical professional.  The Board finds the lack of competent medical evidence gathered contemporaneously lowers the weight places on this piece of evidence.  Moreover, an April 2007 (the next month) treatment report reflects that there were no problems with suicidal/homicidal ideation, psychosis, mood/affect, psychomotor activity, or motor tics.  The Veteran was fully oriented, alert, and coherent.  He was cooperative and friendly.  Insight and judgment appeared adequate.  His estimated GAF was 65.  The Board finds that the March 2007 treatment report is not consistent with the other treatment reports from November 2006 through May 2012.  He denied suicidal ideation on numerous occasions.  

In sum, upon review of the totality of the relevant medical and lay evidence of record, the Board finds that the Veteran's disability is not manifested by manifested by occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood.  

Regarding the March 2016 VA opinion, the examiner stated that through April 2008, the Veteran's is described by the statement, "Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation [sic]."  The Board notes that this is the criteria for a 30 percent rating.  

The Board recognizes that for the period of time between June 2008 and May 2012, the examiner stated that the Veteran's functioning "declined steadily" from mild or transient symptoms to occupational and social impairment with deficiencies in most areas.  The Veteran appears to argue that this entitles the Veteran to a 70 percent rating for this period of time.  Essentially, he appears to argue that the Veteran's symptoms, which had been mild, became severe in June 2008.  The Board rejects this argument.  It is undisputed that the Veteran's condition deteriorated during this time period, to the point to which his symptoms were severe in May 2012.  The end result is that the Veteran has since been rated 70 percent effective May 25, 2012.  However, there is little no basis for finding that the Veteran's symptoms met this level of severity prior to May 25, 2015.  To be clear, when the Veteran was unemployed, there was little to indicate that it was due to psychiatric symptoms.  The Veteran was employed in September 2008; and by September 2010, it was noted that he had been working 32 hours per week.  Additionally, during this time period, he went to school on and off, and published a book.  He also had contact with his brother, sister, and daughter that ranged from regular (once per week) to minimal.  Under these circumstances, the Board finds that the preponderance of the evidence is against the claim for an increased rating.

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for an initial or staged rating in excess of 
50 percent for mood disorder not otherwise specified and posttraumatic stress disorder (PTSD), must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

May 5, 2012 - May 25, 2012

From May 5, 2012 to May 25, 2012, the Veteran's disability has been rated at 
70 percent.  In order to warrant a rating in excess of 70, the Veteran's disability would have to be manifested by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.

The record contains two hospitalization reports.  The first is dated May 5, 2012, at which time the Veteran was hospitalized for suicidal ideation.  He was discharged on May 7, 2012.  The second is dated May 25, 2012 at which time the Veteran was admitted for suicidal ideation/depression.  He was discharged on June 26, 2012.  

The RO issued an August 2012 rating decision in which it granted a 100 percent rating effective May 25, 2012 for the Veteran's hospitalization pursuant to 38 C.F.R. 4.29.  It then continued the100 percent rating effective July 1, 2012 based on a July 2012 VA examination report.  

In light of the fact that the Veteran was initially hospitalized on May 5, 2012, and the Board can cite no findings that would differentiate his functionality on May 5, 2012 from his functionality on May 25, 2012, the Board finds that a 100 percent rating is warranted, effective May 5, 2012.  

ORDER

Prior to May 5, 2012, a rating in excess of 50 percent for a mood disorder not otherwise specified and PTSD is denied.

Effective May 5, 2012, a rating of 100 percent for a mood disorder not otherwise specified and PTSD is granted.


REMAND

Residuals of smoke inhalation

As noted in the Introduction, entitlement to service connection for residuals of smoke inhalation was denied by the Board in May 2014.  The Court vacated the decision in July 2015 and the Board remanded the issue back to the RO in March 2016.  The Board remanded the issue so that the Veteran could undergo a VA examination for the purpose of determining whether the Veteran has any residual disability from smoke inhalation and whether it began during or was otherwise caused by service.   

The Veteran underwent a VA examination in April 2016.  The examiner's opinion weighed against the Veteran's claim.  However, the Board finds the opinion to be inadequate.  The examiner's rationale was that "there are no treatment records in the Veteran's [service treatment records] regarding smoke inhalation..." and that the discharge examination is negative for respiratory complaints.  The VA clinician stated that the Veteran's current diagnoses of COPD and emphysema are as least as likely as not secondary to over 50 years of tobacco use.  In contrast to part of the bases of this rationale, the Board notes that the Veteran described in-service symptoms such as spitting up "black junk," and soot in his nose.  In an August 2016 correspondence, the Veteran argued that the examiner failed to take these lay statements into account when rendering her opinion.  The Board agrees.  Moreover, the Board once again notes that while his in-service symptoms are not substantiated by the record, the record does reflect that the Veteran held a variety of jobs in service, including helicopter assault firefighter.  

In light of the foregoing, the Board finds that a new VA examination and opinion are warranted. 

TDIU

The Veteran's claim for a TDIU is dependent on whether the Veteran's service connected disabilities render him unable to secure or follow a substantially gainful occupation.  As such, the claim is inextricably intertwined with the issue of whether service connection is warranted for residuals of smoke inhalation.   

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA respiratory examination for the purpose of determining the nature and etiology of the Veteran's respiratory disability.  The examiner is to review the claims file to become familiar with the pertinent medical history.  Following a review of the relevant evidence, to include the service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner is to provide an opinion whether it is at least as likely as not (a 50 percent or greater probability) that any respiratory disability began during or is causally related to service, to include as due to the Veteran's duties as a helicopter assault firefighter.  

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  Additionally, the examiner is to provide a comprehensive rationale to explain any conclusion provided.

2.  After completion of the above, readjudicate the issues on appeal and determine if the benefits sought can be granted.  If any benefit sought remains denied, then furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


